                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JUANITA GOWDY, Pro Se,                         )       Case No. 1: 19 CV 625
                                               )
        Plaintiff                              )
                                               )       JUDGE SOLOMON OLIVER, JR.
        v.                                     )
                                               )
STATE OF OHIO, et al.,                         )
                                               )       MEMORANDUM OF OPINION
        Defendants                             )       AND ORDER



       Pro se Plaintiff Juanita Gowdy has filed this civil action against the State of Ohio and the

Court of Common Pleas Domestic Relations. (Doc. 1.) Plaintiff’s Complaint is incomprehensible.

It appears to relate to a proceeding in the Cuyahoga County Court of Common Pleas Domestic

Relations Division, but does not set forth coherent allegations as to specific wrongful conduct of the

Defendants or assert any legal claim against them that is intelligible to the Court. Nor does Plaintiff

seek any specific relief. Plaintiff also has moved to proceed in forma pauperis (Doc. 2); that motion

is granted.

       Although pro se pleadings generally are liberally construed and held to less stringent

standards than formal pleadings drafted by lawyers, Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.

2011), pro se plaintiffs are still required to meet basic pleading requirements and a court is not

required to conjure allegations on her behalf. See Erwin v. Edwards, 22 Fed. App’x 579, 580 (6th

Cir. 2001). Federal courts are courts of limited jurisdiction, and “a district court may, at any time,

sua sponte dismiss a complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of
the Federal Rules of Civil Procedure when the allegations of [the] complaint are totally implausible,

attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v.

Glenn, 183 F.3d 477, 479 (6th Cir.1999).

       Plaintiff’s allegations are so incoherent, implausible, and unsubstantial that they do not

provide a basis to establish this Court’s subject matter jurisdiction. Accordingly, this action is

dismissed in accordance with the Court’s authority established in Apple v. Glenn. The Court further

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in

good faith.

        IT IS SO ORDERED.

                                                       /S/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE


June 27, 2019




                                                  2
